DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-4, 6-9, 11, 13, 17-18, 21, 25-27, 29-30, 33-35, 40, 43, 45, 54, 56-57, and 65-76 were pending.  Claims 5, 9-10, 12, 14-16, 19-20, 22-24, 26, 28, 31-32, 36-42, 44, 46-53, 55, 58-64, 71, and 74 have been cancelled.  Amendments to claims 1, 6-7, 11, 25, 29, 33, and 35 are acknowledged and entered.  Claims 1-4, 6-8, 11, 13, 17-18, 21, 25, 27, 29-30, 33-35, 43, 45, 54, 56-57, 65-70, 72-74, and 76 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20180319845 A1, Published 11/08/2018.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 05/17/2021 regarding the previous Office action dated 11/17/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-4, 6-9, 11, 13, 17-18, 21, 25-27, 29-30, 33-35, 40, 43, 45, 54, 56-57, and 65-76 under 35 U.S.C. 103 as being unpatentable over Pinschewer et. al. (US20140050760A1; Pub. 02/20/2014; hereafter “Pinschewer”) as evidenced by
Salvato et. al. (Salvato M, et. al. Lymphocytic choriomeningitis virus envelope glycoprotein (GP-C) and nucleoprotein (NP) genes, complete cds. GenBank: M20869.1. Pub. 08/02/1993; hereafter “M20869”), and 
Chakraborty et. al. (Chakraborty AK, et. al. Synthetic construct isolate L1.1 Hepatitis B virus precore (precore), polymerase-reverse transcriptase (Pol), PreS1 (PreS1), and X protein (X) genes, complete cds. GenBank: DQ219811.1, Pub. 10/23/2005; hereafter “DQ219811”)
and further in view of Trepo et. al. (US20030129202A1, Pub. 07/10/2003; hereafter “Trepo”), Flatz et. al. (Flatz, L. et al.. Nat. Med. 16, 339–345 (2010); hereafter “Flatz”), and
Pinschewer et. al. (US20170319673A1, Priority 11/13/2014; hereafter “Pinschewer-2017”); 
as evidenced by Gutierrez et. al. (Gutierrez C, et. al. Hepatitis B virus isolate 98678 core protein gene, partial cds. GenBank: AY254515.1, Dep. 04/01/2004; hereafter “AY254515”), and 
Kimbi et. al. (Kimbi GC, et. al. Hepatitis B virus isolate 2 complete genome. GenBank: AY233280.1, 04/23/2004; hereafter “AY233280”) is withdrawn in light of the amendments to the claims and applicant arguments.

Allowable Subject Matter
Claims 1-4, 6-8, 11, 13, 17-18, 21, 25, 27, 29-30, 33-35, 43, 45, 54, 56-57, 65-70, 72-74, and 76 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, which narrowed the scope of the claims to those which provided the unexpected and surprising results noted in the response to the previous Office action, and in light of the supporting post-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-4, 6-8, 11, 13, 17-18, 21, 25, 27, 29-30, 33-35, 43, 45, 54, 56-57, 65-70, 72-74, and 76 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1648